United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1815
                                     ___________

Jimmie Bynum,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Arkansas.
Georgia Pacific Corporation,              *      [UNPUBLISHED]
Plywood Division,                         *
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: September 7, 2001

                                 Filed: September 21, 2001
                                     ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

       Jimmie Bynum appeals the district court’s1 adverse grant of summary judgment
in his employment discrimination action. After de novo review of the record and
careful consideration of the parties’ briefs, we conclude that the district court properly



      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
granted summary judgment to appellee. See Rose-Maston v. NME Hosps., Inc., 133
F.3d 1104, 1107 (8th Cir. 1998) (summary judgment standard of review).

     The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-